DON J. YOUNG, District Judge
(concurring).
I concur with the reasoning and the result of the majority opinion on the first three grounds and reach the same result on the fourth ground for the following reasons.
In Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L.Ed.2d 653 (1964), the United States Supreme Court held that the Fifth Amendment safeguards against self-incrimination are applicable to the states through the Fourteenth Amendment. Subsequently, in Griffin v. California, 380 U.S. 609, 85 S.Ct. 1229, 14 L.Ed.2d 106 (1965), the Supreme Court reviewed whether comment by the prosecuting attorney on the defendant’s failure to take the witness stand was within the defendant’s Fifth Amendment protections. The Supreme Court, after recognizing that the decision whether the defendant should take the witness stand is one of gravest importance,1 determined that a prosecutor’s comments on the defendant’s refusal to testify cannot stand in the face of the Fifth Amendment protections. Comment acts as a “penalty imposed by [the] courts for exercising a constitutional privilege [and it therefore] cuts down on the privilege [to remain silent] by making assertion costly.” Id. at 614, 85 S.Ct. at 1233. More recently, the Supreme Court was faced once again with insuring that the Fifth Amendment protections are meaningful. In Brooks v. Tennessee, 406 U.S. 605, 92 S. Ct. 1891, 32 L.Ed.2d 358 (1972), the Supreme Court reviewed, as the majority opinion correctly points out, Tennessee statutes of identical import to the Kentucky statute which the District Judge relied upon in making its “first, if at all” ruling in the present case. The Supreme Court, reaffirming its belief that the defendant’s quandary whether to take the witness stand cannot be taken lightly, struck down the Tennessee statutes as unconstitutional, referring to Malloy and Griffin. This reference was not happenstance. The Court, in developing its reasoning for the Brooks decision, began by stating that the defendant has an absolute right “to remain silent unless he chooses to speak, in the unfettered exercise of his own will, and to suffer no penalty . . . for such silence.” Brooks, supra, 406 U.S. at 609, 92 S.Ct. at 1893 citing from Malloy v. Hogan, 378 U.S. 1, 8, 84 S.Ct. 1489, 12 L.Ed.2d 653 (1964). But although the defendant has this right, the choice to exercise it may pose serious dangers to the success of an accused’s defense. For this reason, an enlightened judicial system must allow the defendant to weigh the pros and cons in deciding whether to testify. McGautha v. California, 402 U.S. 183, 213, 91 S.Ct. 1454, 1894, 28 L.Ed.2d 711 (1973). That decision, the Supreme Court continued, cannot be properly made at the close of the prosecutor’s case, since:
a defendant may not know at the close of the State’s case whether his own testimony will be necessary or even helpful to his cause. Rather than risk the dangers of taking the stand, he might prefer to remain silent at that point, putting off his testimony until its value can be realistically assessed. Yet, under the Tennessee rule, he cannot make that choice “in the unfettered exercise of his own will.” Section 40-2403 exacts a price for his silence by keeping him off the stand entirely unless he chooses to testify first. This, we think, easts a heavy burden on a defendant’s otherwise unconditional right not to take the stand. The rule, in other words, “cuts down on the privilege [to *514remain silent] by making its assertion costly.” Griffin v. California, 380 U. S. 609, 614, 85 S.Ct. 1229, 1233, 14 L.Ed.2d 106 (1965).
On the basis of this reasoning, I believe that Griffin and Brooks deal with the Supreme Court’s assurance, originally established in Malloy, that a defendant’s Fifth Amendment protection against self-incrimination shall not be abridged during a trial, and not with the Supreme Court’s exercise of its supervisory powers to establish the criteria so that an accused will be informed of his constitutional rights. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Since Brooks is a logical extension of Griffin, its prospectivity must be governed by Griffin.
The Supreme Court in determining the application of Griffin decided that it must be applied prospectively. Tehan v. Shott, 382 U.S. 406, 86 S.Ct. 459, 15 L. Ed.2d 453 (1966). At this juncture, the Supreme Court defined prospectivity as being applicable to all cases not yet final and clearly dictated that Griffin was to be applied to all cases on direct appeal. O’Connor v. Ohio, 385 U.S. 92, 87 S.Ct. 252, 17 L.Ed.2d 189 (1966). Between 1966 to the present time the definition of prospectivity has evolved metamorphically. Though all of the cases were found to be prospective, the time of application varies: Johnson v. New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966), applied Escobedo v. Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964), to all cases whose trials commenced after the date of the Escobedo decision; Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967), applied the rule of United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967), and Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967), to line-ups conducted after the dates Wade and Gilbert were decided; Fuller v. Alaska, 393 U.S. 80, 89 S.Ct. 61, 21 L.Ed.2d 212 (1968), applied Lee v. Florida, 392 U.S. 378, 88 S.Ct. 2096, 20 L.Ed.2d 1166 (1968), to evidence not yet introduced at trial when Lee was decided; Williams v. United States, 401 U.S. 646, 91 S.Ct. 1148, 28 L.Ed.2d 388 (1971), applied Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969), to all searches subsequent to the date Chimel was decided; and in Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed. 2d 484 (1972), the Supreme Court decided that its ruling should be applied in future revocations of parole. Id. at 490, 92 S.Ct. 2593. Prospectivity has now evolved to mean that the “rule” enunciated by the Supreme Court shall be applied henceforth to the critical stage involving the protected constitutional right.2
The majority has carefully examined the application of Brooks under the three-pronged test enunciated in Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965). This test was also carefully examined by the Supreme Court in Tehan when determining the retroactivity of Griffin. If one accepts that Brooks is a logical extension of Griffin, one cannot come to a result inapposite to Tehan. Since Tehan applied Griffin prospectively then Brooks must be applied prospectively. But since the definition of prospectivity has evolved from “cases not yet final” at the *515time Tehan was decided to “from this day forward” when Morrissey was decided, the ultimate application of Brooks must be different from Griffin.
In attempting to avoid what it considers to be the ruling in Tehan, it seems to me that the majority opinion strains unnecessarily to disassociate Brooks from Griffin, for the result in Tehan is in complete accord with the remainder of the majority’s opinion. Tehan found Griffin to be prospective. The majority does the same with Brooks. The dispute involved here is not with the application of the tests to determine retrospectivity or prospectivity but solely with the definition of prospectivity. As stated above, this definition has been altered over the past several years so that today prospectivity means something different than it meant when Tehan was decided. This, however, does not impair the determination made in Tehan. It only affects the point at which the determination is implemented. For these reasons I agree with the conclusion of the majority but eschew the extreme methods that they have chosen to arrive at it.

. See Wilson v. United States, 149 U.S. 60, 65-68, 13 S.Ct. 765, 37 L.Ed. 650 (1893) ; United States v. Shipp, 359 F. 2d 185, 190 (6th Cir. 1966) (dissenting opinion) ; and Bell v. State, 66 Miss. 192, 5 So. 389 (1889), for a discussion of this point.


. For example, the Supreme Court in Escobedo sought to prevent certain types of in-custody interrogation by not allowing statements obtained at the interrogation into evidence at the trial. The critical stage of this protection was the trial and Johnson applied the rule of Escobedo to all trials commenced after Escobedo was announced. Whereas in Wade and Gilbert, the critical time was the line-up and Stovall applied the rule of Wade and Gilbert to all line-ups conducted after Wade and Gilbert were announced. The critical stage that Brooks seeks to protect is when the state rests and the defense decides its order of witnesses. Brooks should apply to this “critical stage” occurring after the decision of Brooks was announced. Since petitioner’s trial was over on the day preceding the decision of Brooks, the critical stage had passed and Brooks cannot apply to his case.